Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 11/30/2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



      Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friese et. al., (US 2013/0058658), (hereinafter, Friese) in view of Welsch (US 2018/0015218), (hereinafter, Welsch).

Regarding claim 1, Friese disclose a method for automatically pairing a medical device with a control device (= method of exchanging data in a medical environment, see [0037-39 and 0048]), the method comprising: 
receiving, via a first communication channel (= optical signal, see [0051]), an identifier associated with a control device within a line-of-sight of the medical device (= mobile station MS2 indicates identification information, which is transmitted as an optically visible signal to sensor S of mobile station MSI, [0051]);
 receiving, via a second communication channel different from the first communication channel, at least one identifier associated with at least one control device (= mobile station MS1 transmits a request for a link to be set up with MS2 by way of a radio interface F; the request to establish a link contains the identification information received by way of the optical sensor, see [0051]);
 determining that the identifier received over the first communication channel matches an identifier of the at least one identifier received over the second communication channel (= mobile station MS2 compares the identification information received by the way of the request with its own item of identification information, which it previously displayed on a display, see [0051]).
Friese explicitly fails to disclose the claimed limitation of:
 “automatically pairing with the control device associated with the matching identifier over the second communication channel”. 
However, Welsch, which is an analogous art equivalently discloses the claimed limitations of:
“automatically pairing with the control device associated with the matching identifier over the second communication channel” (= pairing the portable device 100 and the medical device 200 if predetermined conditions for entering paired communication are met, see [0061]; and precondition for entering paired communication at 340 can include any suitable preconditions relating to the association information of the association  code optically read at  330; and precondition could include whether location of association information are consistent with the same parameters of the portable device 100, see [0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Welsch with Friese for the benefit of achieving a communication system that one device could paired with another based on predetermined rage of positioning parameters. 
 
Regarding claim 2, as mentioned in claim 1, Friese further discloses the method wherein the first communication channel is an optical communication channel and the second communication channel is a wireless communication channel (see, [0051]).
 
Regarding claim 3, as mentioned in claim 2, Friese further discloses the method wherein the optical communication channel is an infrared (IR) communication channel and the wireless communication channel is a radio frequency (RF) communication channel (see, [0051 and 0056]).

Regarding claim 4, as mentioned in claim 1, Friese explicitly fails to disclose that the method further comprising: receiving control inputs from the control device associated with the matching identifier, the control inputs for controlling a function of the medical device.
	However, Welsch, which is an analogous art equivalently disclose that the method further comprising: receiving control inputs from the control device associated with the matching identifier, the control inputs for controlling a function of the medical device (= pairing the portable device and medical device includes receiving confirmation from a user to make the pairing; any suitable confirmation protocols can be used; and some user confirmation protocol can include information displayed on both devices, see [0074]; when paired, the portable device 100 can act as a remote control unit for the medical device 200, see [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Welsch with Friese for the benefit of achieving a communication system that one device could paired with another based on predetermined rage of positioning parameters. 

 Regarding claim 8, Friese discloses a method for automatically pairing a control device with a medical device (= method of exchanging data in a medical environment, see [0037-39 and 0048]), the method comprising: 
receiving, via a first communication channel (= optical signal, see [0051]) an identifier associated with a medical device within a line-of-sight of the control device
(= mobile station MS2 indicates identification information, which is transmitted as an optically visible signal to sensor S of mobile station MSI, [0051]);
 receiving, via a second communication channel different from the first communication channel, at least one identifier associated with at least one medical device (= mobile station MS1 transmits a request for a link to be set up with MS2 by way of a radio interface F; the request to establish a link contains the identification information received by way of the optical sensor, see [0051]); 
determining that the identifier received over the first communication channel matches an identifier of the at least one identifier received over the second communication channel (= mobile station MS2 compares the identification information received by the way of the request with its own item of identification information, which it previously displayed on a display, see [0051]).
Friese explicitly fails to disclose the claimed limitation of:
 “automatically pairing with the medical device associated with the matching identifier over the second communication channel”. 
However, Welsch, which is an analogous art equivalently discloses the claimed limitations of:
“automatically pairing with the medical device associated with the matching identifier over the second communication channel” (= pairing the portable device 100 and the medical device 200 if predetermined conditions for entering paired communication are met, see [0061]; and precondition for entering paired communication at 340 can include any suitable preconditions relating to the association information of the association  code optically read at  330; and precondition could include whether location of association information are consistent with the same parameters of the portable device 100, see [0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Welsch with Friese for the benefit of achieving a communication system that one device could paired with another based on predetermined rage of positioning parameters. 

Regarding claim 9, as mentioned in claim 8, Friese further discloses the method wherein the first communication channel is an optical communication channel and the second communication channel is a wireless communication channel (see, [0051]).

 Regarding claim 10, as mentioned in claim 9, Friese further discloses the method wherein the optical communication channel is an infrared (IR) communication channel and the wireless communication channel is a radio frequency (RF) communication channel (see, [0051 and 0056]).

Regarding claim 11, as mentioned in claim 8, Friese explicitly fails to disclose that the method further comprising transmitting control inputs to the medical device associated with the matching identifier, the control inputs for controlling a function of the medical device.
	However, Welsch, which is an analogous art equivalently disclose that the method further comprising: transmitting control inputs to the medical device associated with the matching identifier, the control inputs for controlling a function of the medical device (= pairing the portable device and medical device includes receiving confirmation from a user to make the pairing; any suitable confirmation protocols can be used; and some user confirmation protocol can include information displayed on both devices, see [0074]; when paired, the portable device 100 can act as a remote control unit for the medical device 200, see [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Welsch with Friese for the benefit of achieving a communication system that one device could paired with another based on predetermined rage of positioning parameters. 

4.         Claims 5 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friese and Welsch in view of Muth (US 2015/0271432), (hereinafter, Muth).

Regarding claim 5, as mentioned in claim 1, the combination of Friese and Welsch explicitly fails to disclose that the method further comprising: determining that at least one of the first communication channel or the second communication channel is associated with a signal below a predetermined threshold strength; and disassociating from the control device associated with the matching identifier.
	However, Muth, which is an analogous art equivalently disclose that the method further comprising: determining that at least one of the first communication channel or the second communication channel is associated with a signal below a predetermined threshold strength; and disassociating from the control device associated with the matching identifier (see, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Muth with Friese and Welsch for the benefit of achieving a communication system that one device could paired with another device based on previously paired information thereby improving user experience with the device in the system. 
           
Regarding claim 12, as mentioned in claim 8, the combination of Friese and Welsch explicitly fails to disclose that the method further comprising: determining that at least one of the first communication channel or the second communication channel is associated with a signal below a predetermined threshold strength; and disassociating from the medical device associated with the matching identifier. 
	However, Muth, which is an analogous art equivalently disclose that the method further comprising: determining that at least one of the first communication channel or the second communication channel is associated with a signal below a predetermined threshold strength; and disassociating from the medical device associated with the matching identifier (see, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Muth with Friese and Welsch for the benefit of achieving a communication system that one device could paired with another device based on previously paired information thereby improving user experience with the device in the system.

 5.         Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over 
Friese and Welsch in view of Ballay et al., (US 2005/0085248), (hereinafter, Ballay).

Regarding claim 16, as mentioned in claim 8, the combination of Friese and Welsch explicitly fails to disclose that the method further comprising: updating a visual indicator to reflect that the medical device is not within a line-of-sight of the control device.  
	However, Ballay, which is an analogous art equivalently disclose that the method further comprising: updating a visual indicator to reflect that the medical device is not within a line-of-sight of the control device (see, [0153]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ballay with Friese and Welsch for the benefit of achieving a communication system that one device could paired with another device based on line-of-sight parameters.
 
Allowable Subject Matter
5.	a.	Claims 17-20 are allowable
	b.	Claims 6-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                          CONCLUSION 
 6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.